DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
The indicated allowability of claim 3 is withdrawn in view of the newly discovered reference(s) to Balagopal U.S. Publication 2007/0138020 A1.  Rejections based on the newly cited reference(s) follow.

Response to Arguments
Applicant’s arguments, see remarks, filed 9/30/2022, with respect to the pending claims have been fully considered and are persuasive.  Upon further consideration new rejection for claim 3 follows based on newly discovered art. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-2, 4-5, and 9-15, 18, and 20-21 are rejected under 35 U.S.C. 103 as being unpatentable over Panicheva WO 2012/006630 A1 further in view of Balagopal U.S. Publication 2007/0138020 A1.
With respect to claim 1, and 9-11 and 20-21, the Panicheva WO 2012/006630 A1 reference discloses on pages 2 and 4-7 an electrochemical method for the treatment of fertigation water, comprising: The feed solution may be processed through an electrolytic cell to produce the electrochemically-treated solution. A diaphragm-based electrolytic cell, may be used for the electrochemical treatment; however, other electrolytic cells with separated anode and cathode chambers may be employed. The feed consist of nutrient compositions that are oxygen-enriched, and potassium-based, and comprise hypochlorous acid and potassium salts to promote plant or crop growth, health, and/or quality (fertigation water). The pH is controlled by the regimen of electrochemical treatment and adjust to about 5. With a residence time of about 5 minutes at about 20° C (about room temp) with no mention of the use of a dark room. The composition and solution of the invention provides for oxidation of water impurities, and organic contaminants. The nutrient solution may be used as irrigation water. Examples disclose the water to have antifungal abilities due to chlorine sensitivity.
The reference differs in that it does not disclose wherein the at least one anode is a dimensionally stable ruthenium dioxide anode.
The Balagopal U.S. Publication 2007/0138020 A1 reference paragraph 0057 does disclose the use of an anode that is a dimensionally stable ruthenium dioxide anode. The anode is used for  the production of chlorine to be used for treatment. 
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the Panicheva reference and use the dimensionally stable electrode such as in the Balagopal reference, since it would yield the expected result of producing the desired chlorine production. 
With respect to claim 2 and 4, the Panicheva reference further discloses the Buckley patent 7,303,660 reference is incorporates by reference on page 13 lines 16-22, (the anode of Buckley is preferably formed from titanium, and desirably includes an electrocatalytic (active) coating for the oxidation of chloride ions, for example mixtures of any or all of ruthenium the oxide, iridium oxide, and titanium oxide known to be dimensionally stable anode Column 15 lines 13-17).
With respect to claim 5, the Panicheva reference further discloses chloride ions in the flowing fertigation water are transformed to hypochlorous acid that neutralizes said pathogen while simultaneously releasing chloride ions back to the fertigation water where the chloride ions migrate back to the at least one anode through electrostatic migration where again, the chloride ions are transformed to hypochlorous acid for neutralizing said pathogen, and wherein chloride concentrations remain stable throughout the treatment of the fertigation water (page 9 lines 11-31).
With respect to claim 12, the Panicheva reference further discloses the method is conducted at about room temperature and/or under ambient light on pages 13-16.
With respect to claim 13, the Panicheva reference further discloses the pathogen is a chloride sensitive pathogen on pages 13-14.
With respect to claim 14, the Panicheva reference further discloses the chloride sensitive pathogen is selected from fungi, bacteria, viruses, oomycetes and mycoplasmas pages 13-14.
With respect to claim 15, the Panicheva reference further discloses said chloride sensitive pathogen is a fungi pages 13-14.
With respect to claim 18, the Panicheva reference further discloses the method does not require additional chloride salts to sustain disinfection reactions in the fertigation water pages 13-14.

Allowable Subject Matter
Claims  6-8, 16-17, 19 and 22 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The prior art does not suggest nor fairly disclose free chlorine concentrations remain below phytotoxic thresholds of about 2.5 mg/Lin said effluent treated fertigation water.
The prior art does not suggest nor fairly disclose the current density is at least about 0.76mA/cm2 to about 9.09mA/cm2.
The prior art does not suggest nor fairly disclose the chloride sensitive pathogen is a fungi from  the genus Rhizoctonia or Fusarium.
The prior art does not suggest nor fairly disclose circulating the collected effluent treated fertigation water of claim 1 within an irrigation system of the CEA to a crop; (ii) collecting captured fertigation water; and (iii) recirculating the captured fertigation water through the electrochemical cell to repeat the treatment, optionally wherein steps (i) to (iii) are repeated one or more times.
The prior art does not suggest nor fairly disclose the fertigation water is captured fertigation water.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CAMERON J ALLEN whose telephone number is (571)270-3164. The examiner can normally be reached M-F 6 am till 3 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Walter Griffin can be reached on 5712721447. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/CAMERON J ALLEN/Examiner, Art Unit 1774